Citation Nr: 0626760	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a skin disorder of 
the hands and feet, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The hearing loss and back disorder claims are REMANDED to the 
RO, via the Appeals Management Center, in Washington, D.C.  
The veteran will be notified if further action is needed from 
him on those claims.  
  

FINDING OF FACT

The veteran's claimed skin disorder of the hands and feet, 
recently diagnosed as eczema, is not shown to be 
etiologically related to active service.    


CONCLUSION OF LAW

The criteria for service connection for a skin disorder are 
not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran believes that he was exposed to Agent Orange 
during active duty in the Navy.  He also claims that the boat 
on which he was had infrared lights that attracted bugs, and 
that the bugs themselves, or the insecticide sprayed to kill 
those bugs, caused his skin problems.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  

The veteran's service records, including Navy personnel 
records, indicate that he performed Naval support activities 
at or near Da Nang Air Force Base.  Service connection is in 
effect for post-traumatic stress disorder (PTSD) based in 
part on confirmed evidence of such service.  Also, based on 
such evidence, the RO has determined that the veteran had 
requisite service in the Republic of Vietnam for the purposes 
of presumed herbicide exposure.  See September 2004 Statement 
of the Case.  Veterans with active service in Vietnam any 
time during the period beginning on January 9, 1962, and 
ending on May 7, 1975 are presumed to have been exposed to 
herbicides.  38 U.S.C. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have had herbicide exposure shall be the 
last date on which he served in Vietnam during the Vietnam 
era.  38 C.F.R. § 3.307(a)(6)(iii).  Here, the veteran's 
entire active duty period is encompassed within the 
statutorily prescribed period for the purposes of presumed 
herbicide exposure.  

If a veteran was exposed to an herbicide agent during active 
service, and he is diagnosed with certain specific diseases 
or disorders deemed to be associated with herbicide exposure, 
to include chloracne or acneform disease, and porphyria 
cutanea tarda, within the required time period after 
discharge, then the presumptive service connection 
requirements of 38 C.F.R. § 3.307(a)(6) are deemed to have 
been met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).

Notwithstanding the above, the law permits a Vietnam veteran 
with presumed herbicide exposure to establish service 
connection for a disease or disorder purported to have been 
caused by herbicides on a direct basis.  That is, if the 
evidence establishes an etiological relationship between the 
disorder and some injury or event in service or otherwise 
demonstrates that the disorder did result from herbicide 
exposure, service connection may be permissible, even if 
presumptive service connection is not supported.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In this case, even assuming herbicide exposure in Vietnam, 
presumptive service connection is not possible on that basis 
because the veteran does not have a specific diagnosis of 
chloracne or acneform disease consistent with chloracne, or 
porphyria cutanea tarda, subject to presumptive service 
connection.  Rather, VA clinical records dated within the 
last several years indicate the veteran reported history of 
intermittent rash on the toes since service, and rash on his 
palms for some eight years before, as of 2004.  The rash was 
diagnosed as eczema on the hands and/or feet; he was treated 
for this problem intermittently during the last several 
years.  No clinical record indicates treatment before 
recently, even though the veteran states that the rash on the 
toes had occurred long before then.      
  
Nor is service connection permissible on a direct basis.  The 
service medical records, which include enlistment and 
separation medical examination reports, dated in October 1965 
and September 1969, respectively, indicate nothing about a 
dermatological problem affecting the hands or feet.  They are 
entirely negative with respect to complaints about itching or 
discoloration of the skin, or the like, or bug bites or 
dermatological reaction to any chemicals during service.  
Thus, the record does not support a conclusion that a skin 
disorder was incurred in service.  

No clinical record links eczema or complaints of intermittent 
rash on the hands or feet to active duty, or indicates that 
the recently noted skin problems are associated with chemical 
exposure, whether Agent Orange or some other chemical, or bug 
bites in active duty.  The sole evidence on that point is in 
the form of lay evidence.  Whether etiological, or cause-
effect, link is found is an issue in the province of medical 
professionals qualified to opine thereon through appropriate 
education, training, or other specialized knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  
Where the issue involves medical causation, competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).   
   
As the preponderance of the evidence is against the claim, 
the Board does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In an April 2003 letter sent before issuance of the rating 
decision denying service connection for a skin disorder, the 
veteran was informed that evidence pertinent to a service 
connection claim would be evidence showing that the claimed 
disability was incurred in, or aggravated by, service; 
existence of the disability (medical diagnosis); and nexus 
between service and the disability.  He was told that, if he 
identifies the sources of such evidence, then VA would assist 
him in obtaining it, but that he ultimately is responsible 
for substantiating his claim with evidence not in federal 
custody.  With the citation of 38 C.F.R. § 3.159 in the 
September 2004 Statement of the Case (SOC), VA notified him 
that he can submit any pertinent evidence he has.  It is also 
evident from the August 2003 rating decision and the SOC that 
VA informed him of pertinent criteria, and explained why the 
claim remains denied.  

Although VA did not literally ask the veteran to "supply 
everything he has" concerning his skin problems or something 
else to that effect, and the "fourth element" notice was 
accomplished through citation of 38 C.F.R. § 3.159 in the SOC 
issued after the rating decision on appeal, the Board fails 
to find prejudice occurred due to that defect in terms of 
timing of the notice or substantive content of notice.  Even 
as of July 2005, when the veteran testified before the 
undersigned, the veteran demonstrated his understanding that 
he could submit any evidence generally relevant to the claims 
on appeal.  He was represented by The American Legion at that 
hearing, and he submitted additional private clinical records 
pertaining to his back disorder claim with a waiver of his 
right to initial RO review of that evidence.  Even then, he 
did not submit any evidence pertaining to his skin disorder 
claim.  Also, when asked during the hearing, he testified 
that he did not receive any treatment for skin problems 
during service and began treatment many years after discharge 
at a VA medical facility; he did not identify non-VA sources 
of pertinent evidence.  Nor argument was made specific to a 
notice defect; neither the veteran nor his representative 
indicated at the hearing or thereafter that additional, 
pertinent evidence exists, but is missing from the record. 

Further, as service connection is denied, the veteran is not 
prejudiced due to lack of notice on how VA evaluates degree 
of disability, or effectives date for service connection or 
for rating the degree of disability.  "Veteran" status is 
not at issue here.  A diagnosis of the claimed disability 
also is not at issue; the veteran was advised that evidence 
of etiological nexus between service and the claimed 
disability is needed.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Based on the foregoing, the Board finds that the duty to 
notify was substantially met, and, to the extent there were 
some notice defects, they are non-prejudicial, as explained 
above.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA clinical records, and the veteran's statements 
and testimony.  Despite appropriate notice, the veteran has 
not identified sources of missing, pertinent evidence.  Thus, 
the Board concludes that VA's duty to assist was met.    


ORDER

Service connection for a skin disorder of the hands and feet 
is denied.


REMAND

Hearing Loss

While the service medical records themselves do not reflect 
manifestation of hearing loss during service, it is pertinent 
that the veteran's active duty encompassed Naval support 
activities in Da Nang.  Official military records have 
determined that combat activity, rocket fire, and explosions 
did occur in or near Da Nang, during the time period in which 
the veteran participated in Naval support activities.  Also, 
the veteran testified that he was exposed to noise (like 
noise from running motor) as a boatswain mate.  

The record also indicates that the veteran had civilian work 
experience that could have played a role in present hearing 
impairment.  A March 2004 VA audiology examination report 
documents reported history of civilian employment as an 
offshore worker for seven years and as a machinist for 18 
years.  As noted in that report, the veteran reportedly wore 
ear protection devices "sometimes" in the course of post-
service jobs.  The veteran also testified in July 2005 that 
he was given hearing tests while working in an "ammo 
plant."

The March 2004 audiology examination report indicates that 
the veteran's hearing loss is "cumulative of all noise 
exposures and no specific cause can be accurately identified 
without threshold audiograms before and/or after each job 
change."              

On remand, an attempt should be made to obtain the results of 
audiology and/or ear examinations performed for civilian 
employment.  If any such records are obtained, then the 
claims file should be referred to the VA audiologist who 
authored the March 2004 examination report for an addendum 
opinion on the nature, etiology, and extent of the veteran's 
hearing loss.  If that examiner is not available, then the 
appropriate nexus opinion could be solicited from another 
examiner.

Back Disorder

The veteran contends that he suffered an injury to his back 
in service when the patrol boat on which he was hit by a RPG 
rocket and he was "slammed" across the bulk head.  Also 
relevant is reported history of a pelvic fracture injury in 
or around 2001, incurred apparently due to a fall from a 
horse, with two surgeries thereafter.  VA clinical records 
indicate the veteran's report that he had exacerbated low 
back pain since then.  Private clinical (including surgical) 
records associated with treatment after this injury should be 
obtained on remand.  Notably, in a September 2004 statement, 
the veteran reported that he was treated at Southern Bone & 
Joint Specialists, P.A., and by Drs. Stonnington and Gibson.     

After additional clinical records are obtained, a VA 
orthopedic examination is warranted to determine the etiology 
of the presently claimed back disorder.  Clinical evidence to 
date reflects diagnoses including multi-level lumbar disc 
dessication and disc protrusion, and degenerative changes in 
the lumbar spine.    
 
Accordingly, the hearing loss and back disorder claims are 
REMANDED for the following actions:

1.  Provide the veteran with notice of the 
elements of service connection claims, as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).


2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

3.  Ensure that complete clinical records 
are obtained from Southern Bone & Joint 
Specialists, P.A., Dr. Stonnington, and 
Dr. Gibson.   

4.  Ask the veteran to identify medical 
care providers -- other than Southern Bone 
& Joint Specialists, P.A. and Drs. 
Stonnington and Gibson -- if any, who 
treated him for back problems.  Assist the 
veteran in obtaining the records from any 
additional providers identified, 
consistent with VA's duty to assist.  
Advise the veteran that, if he has any 
records from any of those providers, he 
may submit them himself.

5.  Ask the veteran to specifically 
identify the civilian employers that 
required him to undergo hearing/ear 
examinations, including the "ammo 
plant," and provide dates of employment, 
specific job description(s), and the 
employer address(es).  Ask him to execute 
appropriate records release authorizations 
to permit VA to obtain any employer 
audiology examination results directly.  
Then assist the veteran in obtaining them 
consistent with the duty to assist.  Also 
advise him that, if he has any such 
records, then he can submit them himself.       

6.  After completing the above, schedule 
the veteran for a VA orthopedic 
examination to determine the veteran's 
current back disability and whether it is 
related to military service.  The 
veteran's claims folder should be 
available to the examiner, who should 
state in the written report of examination 
that the claims file was reviewed.  All 
indicated tests should be performed.


For each back diagnosis given, the 
examiner should opine whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis is etiologically related to 
active service, and more precisely, to the 
reported history of in-service injury 
(being "slammed" against the bulkhead of 
a boat).  The examiner is asked to provide 
a full explanation of the bases supporting 
the etiology opinion, and address any 
pertinent post-service history, including 
the reported pelvic fracture injury in or 
around 2001 and two surgeries thereafter, 
apparently associated with a fall from a 
horse, in opining on etiology.  If the 
examiner cannot answer the inquiries posed 
herein without resorting to speculation or 
conjecture, then he or she should so state 
and explain why.      

7.  If additional audiology/ear 
examination results are obtained from 
civilian employer(s), then refer the 
veteran's entire claims file, which should 
include new evidence obtained, to the VA 
audiologist who authored the March 2004 
examination report, if she is available.  
Ask her to reconsider the veteran's 
medical history, including the new 
evidence, and then opine specifically, to 
the extent she is able to do so to a 
reasonable degree of certainty, the degree 
to which civilian job exposure is the 
cause of present hearing loss.  In other 
words, the examiner is being asked to 
opine on the extent of hearing loss 
attributable to in-service noise exposure 
alone, before aggravation or worsening 
after discharge, if she concludes that 
such aggravation or worsening took place.

If the examiner who authored the March 
2004 report is not available, then refer 
the entire claims file to another examiner 
qualified to address the inquiries posed 
above.  If that examiner determines that 
he or she must examine the veteran before 
responding to the inquiries, then arrange 
for the veteran to be examined.  

The examiner should state that the claims 
file was reviewed.  If any inquiry posed 
in this remand order cannot be answered 
without resorting to conjecture or 
speculation, then the examiner should so 
state and explain why.  For any opinion 
given, the examiner should provide his or 
her rationale therefor.      

8.  After completing the above, 
readjudicate the claim based on a review 
of the whole record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case (SSOC) 
and provide the veteran and his 
representative an opportunity to respond 
to it.  Thereafter, if in order, return 
the appeal to the Board.

The veteran is advised that failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  He is entitled to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


